    Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 1 of 26 PageID #:1



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


ROCK CAPITAL MARKETS, LLC ON
BEHALF OF ITSELF AND ALL OTHERS
SIMILARLY SITUATED,

                       Plaintiff,          Case No. _____________________

                  v.                       CLASS ACTION COMPLAINT

DEUTSCHE BANK SECURITIES INC.,             JURY TRIAL DEMANDED
DEUTSCHE BANK AG, and JOHN DOES 1-
50,

                       Defendants.
      Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 2 of 26 PageID #:2



        Plaintiff Rock Capital Markets, LLC (“Plaintiff”), individually and on behalf of itself and all

those similarly situated, as defined below, brings this class action for damages and alleges as follows:

                                   NATURE OF THE ACTION

        1.      This action arises from Defendants’ unlawful and intentional manipulation of U.S.

Treasury Futures contracts (“Treasury Futures”) and Eurodollar Futures contracts (“Eurodollar

Futures”) that trade on United States-based exchanges, including the Chicago Mercantile Exchange

(“CME”) and its subsidiary the Chicago Board of Trade (“CBOT”), during the period at least January

1, 2013 to December 31, 2013 (the “Class Period”) in violation of the Commodity Exchange Act, 7

U.S.C. §§ 1, et seq. (the “CEA”), and the common law.

        2.      Defendants manipulated the prices of Treasury and Eurodollar Futures by employing

a classic manipulative device known as “spoofing,” whereby Defendants placed orders for Treasury

and Eurodollar Futures to send false and illegitimate supply and demand signals to these markets and

then canceled those orders before execution. As a result, Defendants caused Treasury and Eurodollar

Futures prices to be artificial throughout the Class Period to financially benefit their trading positions

at the expense of other investors, like Plaintiff and the Class.

        3.      Defendants repeated the scheme throughout the Class Period and successfully

manipulated Treasury and Eurodollar Futures prices to artificial levels throughout the Class Period.

        4.      The unlawful conduct and manipulation described herein is the subject of a

Commodity Futures Trading Commission (“CFTC”) Order released on June 18, 2020, In re Deutsche

Bank Sec. Inc., CFTC No. 20-17 (June 18, 2020) (hereinafter “CFTC Order”), in which the CFTC

fined Defendant Deutsche Bank Securities Inc., $1.25 million. In the CFTC Order, Deutsche Bank

Securities agreed to cease and desist from spoofing.
      Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 3 of 26 PageID #:3



       5.      This is not the first time Defendants have used spoofing to manipulate futures prices.

On January 29, 2018, the CFTC fined Defendants $30 million for spoofing precious metals futures.

See In re Deutsche Bank AG and Deutsche Bank Sec. Inc., CFTC No. 18-06 (Jan. 29, 2018).

       6.      Plaintiff’s allegations and claims are made on information and belief (except as to

allegations specifically pertaining to Plaintiff, which are made on personal knowledge) based on the

investigation conducted by and under the supervision of Plaintiff’s counsel. That investigation

included reviewing and analyzing information concerning the Treasury and Eurodollar market, which

Plaintiff (through its counsel) obtained from, among other sources: (1) reports about the Treasury

market and Eurodollar market; (2) publicly available press releases, news articles, and other media

reports related to investigations into manipulation of Treasury and Eurodollar Futures, among others;

(3) documents concerning Defendants’ business practices made available through private civil

litigation as well as formal investigations and enforcement proceedings, including by the CFTC; and

(4) and other public reports about Defendants.

       7.      Given the concealed and secretive nature of Defendants’ manipulation, more evidence

supporting the allegations in this Complaint will be uncovered after a reasonable opportunity for

discovery.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§§ 1331 and 1337(a), and Section 22 of the CEA, 7 U.S.C. § 25. This Court also has jurisdiction over

the state law claims under 28 U.S.C. § 1367 because those claims are so related to the federal claim

that they form part of the same case or controversy.

       9.      Venue is proper in the Northern District of Illinois, pursuant to 28 U.S.C. § 1391(b),

(c), and (d) and Section 22 of the CEA, 7 U.S.C. § 25(c). One or more of the Defendants resided,

transacted business, were found, or had agents in the District. Indeed, Chicago, Illinois is the global


                                                  2
       Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 4 of 26 PageID #:4



center of futures and options trading, a major hub of the Treasury trading activity at issue in this

litigation, and the location of key witnesses and documents. In particular, the Northern District of

Illinois is home to the Chicago Board of Trade and CME Group Inc., which host the Treasury and

Eurodollar Futures and Options trading at issue in this litigation. For example, CME, the exchange

through which the alleged manipulation occurred, is in Chicago, Illinois, and the electronic trading

system, through which the trades at issue were made, utilizes servers located in Chicago, Illinois. As

such, a significant part of the events giving rise to the claims occurred in the Northern District of

Illinois.

            10.    Defendants, directly and indirectly, made use of the means and instrumentalities of

interstate commerce, or the instrumentalities of transportation or communication in interstate

commerce, or of the mails in connection with the unlawful acts and practices and course of business

alleged in this Complaint. Treasury and Eurodollar Futures are commodities that trade in interstate

commerce in the United States.

                                             THE PARTIES

  I.        Plaintiff

            11.    Plaintiff Rock Capital Markets, LLC (“Rock Capital”) is an Illinois limited liability

company headquartered in Chicago, Illinois. Rock Capital, a proprietary trading firm, was established

in 2001 and traded thousands of Treasury Futures and Options during the Class Period and was

harmed by the Defendants’ spoofing alleged herein. As a direct and proximate result of these illegal

acts, Rock Capital suffered injury to its business and property. Defendants spoofed the market for

Treasury Futures throughout the Class Period, which deprived Plaintiff and the Class of the ability to

transact in a lawful market that was free of manipulation.




                                                     3
       Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 5 of 26 PageID #:5



 II.    Defendants

        12.       Deutsche Bank AG is a German financial services company headquartered in

Frankfurt, Germany. Defendant Deutsche Bank AG is licensed by the New York Department of

Financial Services with a registered address at 60 Wall Street, New York, New York 10005-2858.

        13.      Defendant Deutsche Bank Securities Inc. is a Delaware corporation with principal

place of business in New York, New York. Deutsche Bank Securities Inc. is an indirect wholly-owned

subsidiary of Deutsche Bank AG and is registered as a broker-dealer with the SEC and as a futures

commission merchant with the CFTC. Deutsche Bank Securities Inc. is a clearing member of the

CME.

        14.     Defendants Deutsche Bank AG and Deutsche Bank Securities Inc. are referenced

collectively in this Complaint as “Deutsche Bank.”

        15.     Defendants John Doe 1-50 are persons and entities employed by or affiliated with

Defendants or others that directly or indirectly inappropriately influenced or attempted to influence

the trading and prices of Treasury and Eurodollar Futures. The defined term “Defendants” also

includes John Doe Defendants.

        16.     During the Class Period, Defendants’ subsidiaries or other affiliates of Defendants

joined and furthered the manipulation of Treasury and Eurodollar Futures, at artificial prices not

reflecting fundamental supply and demand, to Defendants’ direct benefit.          The defined term

“Defendants” also includes each Defendant’s parent companies, subsidiaries, predecessors and

successors, affiliates, agents, and employees.

        17.     Whenever reference is made to any act of any corporation, the allegation means that

the corporation engaged in the act by or through its directors, officers, employees, or agents while

they were actively engaged in the management, direction, control, or transaction of the corporation’s

business or affairs.


                                                 4
       Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 6 of 26 PageID #:6



          18.   Each of the Defendants acted as the agent of, or participated in a joint venture for,

the other Defendants with respect to the acts, violations and common course of conduct alleged

herein.

                                   FACTUAL ALLEGATIONS

  I.      Relevant Factual Background

          A.    Overview of Key Terms

          19.   Commodity Futures Contract. A commodity futures contract is a standardized

bilateral executory agreement for the purchase and sale of a particular commodity at a specified price

at a specified time in the future. In the context of futures trading, a commodity is the underlying

instrument upon which a futures contract is based. The commodity underlying a futures contract can

be a physical commodity, e.g., corn or silver, or a financial instrument, e.g., Treasury bills, foreign

currencies, or the value of a stock index. Pursuant to Section 5 of the CEA, 7 U.S.C. § 7, Designated

Contract Markets (“DCMs”) such as CME, CBOT, NYMEX, and COMEX specify the terms for each

of the futures and options contracts they list, including the underlying commodity, trading units, price

quotation, trading hours, trading months, minimum and maximum price fluctuation, and margin

requirements.

          20.   “Long” and “Short” Futures. Futures contracts represent a commitment to make

(in the case of a short contract) or take (long contracts) “delivery” of the underlying commodity at a

defined point in the future. Treasury Futures are deliverable upon expiry; Eurodollar Futures are cash

settled. However, futures contracts can also be offset before expiration.

          21.   Offset by Trading. Futures market participants almost always “offset” their futures

contracts before the expiration month when delivery or settlement occurs. For example, a purchaser

of one futures contract may liquidate, or cancel or offset, a future obligation to take delivery of the

commodity underlying that contract by selling one equivalent futures contract. This sale of one


                                                   5
      Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 7 of 26 PageID #:7



contract offsets or liquidates the earlier purchase of one contract. The difference between the initial

purchase price and the sale price represents the realized profit or loss for the trader.

        22.     Options Contract. An options contract is an agreement that gives the buyer, or

“option holder,” the right, but not the obligation, to either buy or sell something at a specified price

during a specified time period. The buyer of an option pays an “option premium” to the seller for the

right to buy (call) or sell (put) the underlying commodity (in this case, Treasury and Eurodollar

Futures).

        23.     Call option. A call option confers upon the buyer the right, but not the obligation,

to buy the commodity at the specified price (the “strike” price). Call options confer upon the seller,

or “option writer” the obligation to sell the commodity at the strike price. The buyer (the “long” or

“option holder”) of one call option wants the value of the underlying commodity to increase so that

the buyer can exercise the option at a price less than the underlying commodity is worth and make a

profit. The seller (person that is “short”) of a call option wants to avoid having to sell the underlying

commodity at a price below market value. Therefore, a trader that purchases a call option will make

money as the value of the underlying asset increases and lose money as it decreases.

        24.     Put options. A put option confers upon the buyer the right, but not the obligation,

to sell the underlying commodity at the strike price and confers upon the seller the obligation to buy

the underlying commodity at the strike price if the option is exercised. The buyer of one put contract,

assuming no offsetting hedges, wants the value of the underlying commodity to decrease so that the

buyer can sell the commodity at above a market price. Conversely, the seller of the put option wants

the price of the underlying asset to stay above the strike price so that the seller of the option would

not be forced to buy the underlying futures at an above-market price.




                                                    6
      Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 8 of 26 PageID #:8



        B.      The CME Group

        25.     The CME Group Inc. (“CME Group”) is one of the world’s largest derivatives

exchanges. Its Global Headquarters is located at 20 South Wacker Drive, Chicago, Illinois 60606. In

2007, the CME Group merged with the Chicago Board of Trade (“CBOT”), a DCM offering products

subject to CBOT rules and regulations. CBOT brought a suite of interest rates, agricultural, and equity

index products to CME Group’s existing offering. Today, the CME Group is made up of four

exchanges, CME, CBOT, NYMEX, and COMEX. Each exchange offers a wide range of global

benchmarks across major asset classes.

        26.      The CME Group also owns and operates CME Globex, an electronic trading

platform that is used to trade futures and options contracts. Because CME Globex is an open access

marketplace, it allows market participants to directly enter their own trades and participate in the

trading process, including viewing the order book and real-time price data nearly 24 hours a day. CME

Globex is also subject to CME rules including those that (a) govern the conduct of CME Globex users

and (b) provide for disciplinary sanctions including but not limited to exclusion from trading. The

platform is based in and utilizes computer servers in Chicago and Aurora, Illinois.

        27.     CME Globex utilizes an electronic “Order Book” that displays quantities of

anonymous orders or offers to sell futures contracts and bids to buy futures contracts at various price

points or “levels.” An “order” is a request to buy (a “bid”) or sell (an “offer” or “ask”). The highest

price at which someone is willing to buy is referred to as the best-bid level, or first-bid level. The best-

ask level, or first-ask level, is the lowest price at which someone is willing to sell. The bid-ask spread

is the difference between these two prices.

        28.     Quotes to buy or sell are entered into the Order Book, which allows market

participants to see the number of orders and the total number of contracts that all traders are actively

bidding or offering at a given price level. The identities of traders who submit quotes into the Order


                                                     7
      Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 9 of 26 PageID #:9



Book are anonymous. Thus, here for instance, market participants could not tell if Defendants serially

placed and then cancelled orders on opposite sides of the market.

        29.     Traders can view the aggregate resting contracts and orders up to the tenth-bid and

tenth-ask levels. This combined bid and ask information is often referred to as the visible order book

and represents the visible market depth (an illustrative example of a visible order book is contained in

FIGURE 1). Traders use the information contained in the order book to make trading decisions.


               Number of    Number of   Number of    Number of
      Price/
               Orders to    Contracts   Orders to    Contracts
      Level
                 Buy          Bid         Sell        Offered              The "Tenth Offer Level."
       106.5                               12            20                The CME's Order Book
                                                                           showed the first ten offer
        106                                10            50
                                                                           levels.
       105.5                               15            25
        105                                8             30
        104                                6             20
                                                                           The "First Offer Level" or
       103.5                               11           100                "First Ask Level" (i.e., the
        103                                8             50                lowest offer in the order
        102                                3             20                book).
       101.5                               5             25
        101                                6             30
                                                                       The "Spread" or "Bid/Ask Spread"
       99          6            50
      98.5         10           20                                      The "First Bid Level" (i.e.,
       98          14          100                                      the highest bid in the order
      97.5         8            25                                      book).
       97          6            25
      96.5         12           30
      95.5         4            50
                                                                         The "Tenth Bid Level." The
       95          7            40
                                                                         CME's Order Book showed
       94          5            20                                       the first ten bid levels.
      94.5         7            15
     TOTAL:        79          375          84          370

                                                 FIGURE 1.

        30.     An “aggressive order” is an order that crosses the bid-ask spread, meaning the order

is placed at a price where there is already a counterparty willing to take the other side of a trade, i.e.,

the order is placed at a price where another trader is already willing to transact. Practically speaking,

an aggressive buy order would be placed at the first- offer level or higher; and an aggressive sell order




                                                    8
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 10 of 26 PageID #:10



would be placed at the first-bid level or lower. Accordingly, aggressive orders are guaranteed to

execute, at least in part, immediately after being placed.

        31.     By contrast, a “passive order” does not give up the spread in price. On the buy side

of the market, a passive buy order is placed at the best-price or lower, i.e., it is an offer to buy at a

price that is lower than the price that other traders are currently willing to sell. A passive sell order

would be placed at the best-bid offer price or higher. Passive orders rest for at least some amount

of time after being placed and are not guaranteed to execute.

        32.     CME Globex bids and offers for outright futures are matched according to an

algorithm known as “FIFO,” which stands for first-in, first-out. Under the FIFO order matching

method, orders on the same side of the market (i.e., the buy side or the sell side) and at the same price

are filled based on time priority. Thus, as a general rule, the order that was placed first trades first,

irrespective of the order’s size. Iceberg orders are an exception; for iceberg orders, once the visible

quantity is completely filled, the replenishment quantity goes to the back of the time priority queue.

Iceberg orders refer to large single orders that are divided into smaller limit orders for the purpose of

hiding the actual order quantity. The term “iceberg” comes from the fact that the visible lots are just

the “tip of the iceberg” given the greater number of limit orders ready to be placed. In addition, futures

contract spreads are matched based on an algorithm that takes into account the size of the orders

among other criteria, with orders filled on a pro rata basis depending upon, among other things the

size of the order, and with larger orders receiving a larger pro rata share, all else being equal.

        C.      Overview of Treasury and Eurodollar Futures

        33.     U.S. Treasury Securities. To raise capital to operate the federal government and

finance the public debt, the U.S. Treasury sells marketable securities in the form of bills, notes, and

bonds to institutional and individual investors through investment companies and banks at public

auctions. This debt is subject to fixed terms, e.g., 2-year, 5-year, 10-year, and 30-year terms at fixed


                                                     9
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 11 of 26 PageID #:11



interest rates determined by the prevailing interest rates in the marketplace at the time of issuance of

the bonds. Strictly speaking, U.S. Treasury bonds have original maturities of greater than 10 years at

time of issuance, and U.S. Treasury notes (“T-Note”) have maturities ranging from 2-years to 10-years

(2, 3, 5, 7 and 10 years). Treasury bills, notes, and bonds are referred to as marketable securities

because after they are sold in auctions, they are generally bought and sold in the secondary market at

prevailing prices from dealers in government securities. Many instruments bought and sold by market

participants are linked to Treasury yields/prices.

        34.     Treasury Futures. Treasury Futures are deliverable baskets of U.S. treasuries, fixed-

income securities issued and backed by the U.S. government to finance debt. 1 Treasury Futures

provide market participants with the ability to manage their interest rate exposure. Like other

commodity futures contracts, a Treasury Futures contract is a standardized agreement to buy or sell a

commodity, such as Treasury notes or bonds, at a date in the future. Treasury Futures provide easy

access to leverage and both capital and operational efficiencies, which benefit market participants—

such as asset managers, banks, corporate treasurers, hedge funds, insurance companies, mortgage

bankers, pension funds, primary dealers, and proprietary traders—for purposes of hedging and

assuming risk exposures. In addition, Treasury Futures offer market participants the added security

of reduced counterparty risk, insofar as CME faces every trade as its counterparty.

        35.     Since the first Treasury Futures products were launched over 40 years ago, CBOT

Treasury Futures have become one of the CME’s core interest rate products. Presently, Treasury

Futures primarily trade through CME Globex, though certain option contracts remain traded through

open outcry. U.S. Treasury and currently traded on the CME include: (i) 2-year T-Note Futures; (iii)

5-year T-Note Futures; (iii) 10-year T-Note Futures; (iv) U.S. Treasury Bond futures (v) Ultra 10-year


1As set forth above, references to Treasury Futures are to CBOT Treasury Futures and Options contracts,
unless otherwise noted.

                                                     10
       Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 12 of 26 PageID #:12



T-Note Futures; and (vi) Ultra US Treasury Bond Futures. Options are available on U.S. Treasury

Futures contracts. Treasury Futures contracts have two sides: the “long” side, which is the buy side

of the contract; and the “short” side, which is the sell side of the contract. According to the CME, in

February 2020, the average daily volume was 4.4 million Treasury Futures contracts and nearly 1

million Treasury Options contracts.

          36.     Eurodollars. Eurodollars are U.S. dollars deposited in commercial banks outside the

United States.2

          37.     Eurodollar Futures. CME Eurodollar futures have reigned for decades as the most

flexible, highly traded, and widely used of all listed interest rate derivatives. Eurodollar Futures prices

reflect market expectations for interest rates on three-month Eurodollar deposits for specific dates in

the future. Eurodollar Futures at CME Group are priced based on the three month ICE LIBOR

underlying rate and listed under the March quarterly cycle for 40 consecutive quarters, plus four serial

contracts at the front end of the curve. Eurodollars are financially settled products, and expire on the

second business day that precedes the third Wednesday of each contract month, which is usually a

Monday.

          D.      The Mechanics of Spoofing

          38.      “Spoofing” is a manipulative trading device used to create artificial prices in futures

markets. Specifically, the practice entails: (a) submitting or cancelling bids or offers to overload the

quotations system of a registered entity; (b) submitting or cancelling bids or offers to delay another

person’s execution of trades; (c) submitting or cancelling multiple bids or offers to create an




2   Eurodollars should not be confused with the currency of the European Union which is known as the euro.

                                                     11
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 13 of 26 PageID #:13



appearance of false market depth; or (d) submitting or canceling bids or offers with the intent to create

artificial price movements upwards or downwards.3

        39.      Spoofing works by using orders to create a false impression of supply or demand that

impacts futures contract prices. For example, if a trader wants to spoof prices lower, he will place an

order (this could also be called a “Primary Order”), often in the form of an iceberg order, to buy

futures contracts at a price below the lowest ask price then available in the market, i.e., a price lower

than where any market participant would be willing to sell. The trader will then place one or more

large orders—orders the trader never intends to execute—to sell a substantial amount of the same

contract on the opposite side of the market. These orders are called the “spoof orders.” Spoof orders

are made at a price that is at or above the first-ask level (the lowest ask price available in the market),

meaning that they are passive orders that will not be immediately filled. These large orders falsely

signal that investors are selling their futures contracts, causing prices to decrease (in response to the

apparent increase in supply), toward the price at which the trader entered the initial buy order. The

manipulator cancels the large spoof orders before they get filled so the trader never enters a transaction

at that price level.

        40.      FIGURES 2a and 2b below show the order book imbalance that spoofing causes.

FIGURE 2a is a hypothetical order book. The best bid is two ticks away from the best offer and,

therefore, no executable trades are present. For the purposes of this example, the order book begins

fairly balanced, with roughly even numbers of contracts being offered and bid. FIGURE 2b shows that

same hypothetical order book after a series of orders have been entered, namely an iceberg buy order

is placed to buy 200 contracts, but only showing 12 contracts to the market at a time. Then, spoof

orders are placed on the opposite side of the market: one order, placed with an order splitter, for 200


3CFTC, Antidisruptive Practices Authority, Interpretive Guidance and Policy Statement, 78 Fed. Reg. 31890,
31896 (May 28, 2013).

                                                    12
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 14 of 26 PageID #:14



contracts is placed at the first offer level; an additional order for 100 contracts is also placed at the

first offer level; and a third order for 250 contracts is placed, using an order splitter, at the second

offer level. Following these spoof orders, the order book shows a significant imbalance, giving the

appearance of far more sellers in the market than buyers, which signals artificial supply to market

participants and leads to artificial, downward price pressure.


                                Order Book Before the Spoofing Begins

                              Number of      Number of     Number of      Number of
                   Price/
                              Orders to      Contracts     Orders to      Contracts
                   Level
                                Buy            Bid           Sell          Offered
                    105.5                                     15            187
                    104.5                                     8              94
                     104                                      12            144
                    103.5                                     14            269
                     103                                      6              87
                    102.5                                     11            124
                    101.5                                     10            356
                     101                                      11            243
                    100.5                                     19            312
                     100                                      15            428


                    99             16           345
                   98.5            19           253
                    98             9            264
                   97.5            13           192
                    97             12           350
                   96.5            8            241
                   95.5            6            165
                    95             9            110
                    94             12           212
                   94.5            15           132
                  TOTAL:          119           2264             121          2244

                                              FIGURE 2a.




                                                   13
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 15 of 26 PageID #:15




                                                FIGURE 2b.

         41.      The same technique can also be used in reverse to manipulate prices artificially higher.

For example, a trader can place an order to sell futures contracts at well above the current market

prices and then, by entering and canceling large orders to buy that same futures contract, send an

artificial signal of increased demand to the market that drives futures prices higher towards the level

of their initial sell order.

         42.      In each instance, the trader profits because spoofing allows the trader to buy futures

contracts at below the current market price or to sell futures contracts at above the current market

price. The CFTC has described spoofing as “a particularly pernicious example of bad actors seeking



                                                    14
          Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 16 of 26 PageID #:16



to manipulate the market through the abuse of technology.”4 James McDonald, CFTC’s Director of

Enforcement, has remarked that:

            The advent of the electronic order book brought with it significant benefits to our
            markets—it increased information available, reduced friction in trading, and
            significantly enhanced the price discovery process. But at the same time, this
            technological development has presented new opportunities for bad actors. Just as
            the electronic order book increases information available to traders, it creates the
            possibility that false information injected into the order book could trick them into
            trading to benefit a bad actor.5

            43.    Traders engaged in spoofing gain an unfair and unlawful advantage over other market

participants, hindering competition, undermining market integrity, and harming law-abiding victims.

And, as alleged here, Defendants’ use of spoofing harmed Plaintiff and the Class members who

purchased or sold Treasury and/or Eurodollar Futures at artificial prices during the Class Period.

    II.     Evidence of Defendants’ Misconduct

            44.    During the Class Period, Deutsche Bank engaged in the proprietary trading of futures

contracts on the CME a designated contract market located in the United States.

            45.    During the Class Period, Defendants traded interest rate futures contracts, including,

but not limited to, Treasury and Eurodollar Futures. Defendants were one of the largest futures

trading firms in the world. In 2013, Deutsche Bank had approximately $72 trillion (€55.6 trillion) in

exposure to derivatives, $5.95 trillion (€4.35 trillion) of which were exchange traded interest rate

derivatives, which include futures on Eurodollars and Treasuries.6




4 See Press Release, CFTC, Statement of CFTC Director of Enforcement James McDonald (January 29, 2018), available
at: https://www.cftc.gov/PressRoom/SpeechesTestimony/mcdonaldstatement012918 (last accessed Apr. 29,
2020).
5 See Press Release, CFTC, Statement of CFTC Director of Enforcement James McDonald (Nov. 14, 2018), available at:

https://www.cftc.gov/PressRoom/SpeechesTestimony/mcdonaldstatement012918 (last accessed Apr. 29,
2020).
6 See Deutsche Bank 2013 Annual Report at 101, https://annualreport.deutsche-

bank.com/2013/ar/servicepages/downloads/files/dbfy2013_entire.pdf; see also Mike Bird, Understanding
Deutsche Bank’s $47 Trillion Derivatives Book, WALL STREET JOURNAL (October 5, 2016)
https://www.wsj.com/articles/does-deutsche-bank-have-a-47-trillion-derivatives-problem-1475689629.

                                                       15
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 17 of 26 PageID #:17



          A.    Defendants’ Manipulation of Treasury and Eurodollar Futures

          46.   Throughout the Class Period, Defendants spoofed the Treasury and Eurodollar

Futures market to illegally increase their trading profits, at the expense of Plaintiff and the Class. By

submitting and then withdrawing Deceptive Orders, Defendants were able to manipulate the Treasury

and Eurodollars Futures markets.

          47.   According to the CFTC Order, Defendants’ traders manually placed bids or offers on

the CME with the intent to cancel bids or offers before execution. The Traders placed Spoof Orders

to induce other market participants to fill the traders’ Primary Orders on the opposite side of the

market.

          48.   Specifically, a Deutsche Bank trader identified in the CFTC Order as “Trader A”

would trade from Tokyo during the overnight United States trading hours, when volume and volatility

were comparably low relative to daytime hours. Trader A would frequently manually place primary

Treasury futures contracts at or near the best price while simultaneously also placing and canceling

much larger Spoof Orders on the opposite side of the market or in correlated markets, such as other

Treasury Future contract tenors, in order to have the primary orders filled at favorable prices.

          49.   Similarly, a Deutsche Bank trader identified in the CFTC Order as “Trader B” also

traded from Tokyo during the overnight United States trading hours. Trader B would frequently

manually place primary Treasury and Eurodollar Futures contracts at or near the best price while

simultaneously also placing and canceling much larger (often twenty times larger) Spoof Orders on

the opposite side of the market or in correlated markets, such as other Eurodollar Future contract

tenors, in order to have the primary orders filled at favorable prices.

          50.   Market participants traded in what appeared to be a legitimate change in supply or

demand. Thus, Defendants’ Deceptive Orders caused market participants to enter sell orders below,

or buy orders above, the prevailing market price as a result of the manipulation. Likewise, other


                                                   16
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 18 of 26 PageID #:18



market participants kept positions below or above what would otherwise have been the prevailing

market price and quantity.

        51.     After entering the Deceptive Orders, Defendants then cancelled the Deceptive

Orders. Simultaneously or soon thereafter, Defendants entered orders on the same instrument on the

opposite side of the Deceptive Order. This allowed Defendants to buy or sell Treasury and Eurodollar

instruments from/to other market participants at artificially higher or lower prices than would have

existed if not for the Deceptive Orders.

                                 CLASS ACTION ALLEGATIONS

        52.     Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil Procedure

on behalf of themselves and all others similarly situated. The “Class” is defined as:

        All persons or entities who transacted in Treasury and/or Eurodollar Futures or
        options on Treasury and/or Eurodollar Futures traded on a domestic exchange during
        the period January 1, 2013 to December 31, 2013 (the “Class Period”).

        53.     Specifically excluded from the Class are Defendants and their co-conspirators; the

officers, directors, or employees of any Defendant or co-conspirator; any entity in which any

Defendant or co-conspirator has a controlling interest; and any affiliate, legal representative, heir, or

assign of any Defendant or co-conspirator and any person acting on their behalf. Also excluded from

the Class are the United States Government, any judicial officer presiding over this action and the

members of their immediate family and judicial staff, and any juror assigned to this action.

        54.     The Class members are so numerous and geographically dispersed that joinder of all

members is impracticable. There are at least hundreds of individuals or entities that purchased, sold,

or held relevant Treasury or Eurodollar Futures and Options on Treasury or Eurodollar Futures

during the Class Period at prices artificially impacted by Defendants’ wrongful conduct. While the

exact number and identity of Class members is unknown to Plaintiff, this can be ascertained from

readily available information.


                                                   17
    Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 19 of 26 PageID #:19



        55.     Plaintiff’s claims are typical of the claims of other Class members. Plaintiff and the

members of the Class sustained damages arising out of Defendants’ common course of conduct in

the violations of law as complained of herein. The injuries and damages of each member of the Class

were directly caused by Defendants’ wrongful conduct in violation of the laws as alleged herein. No

conflict between Plaintiff and the Class members exists.

        56.     Plaintiff will fairly and adequately protect the Class’s interests. Plaintiff is represented

by sophisticated, competent class action counsel, experienced in litigating complex class action

litigation involving claims arising under the CEA. Defendants have acted in an unlawful manner on

grounds generally applicable to all Class members.

        57.     The questions of law or of fact common to the claims of the Class predominate over

any questions affecting only individual Class members, including legal and factual issues relating to

liability and damages, such that certifying this case as a class action is superior to other available

methods for the fair and efficient adjudication of the controversy. Questions of law and fact common

to all Class members, include, but are not limited to:

        a.      whether Defendants fixed, lowered, maintained, stabilized, and/or otherwise

                manipulated Treasury and Eurodollar Futures prices;

        b.      the nature and duration of Defendants’ manipulation of Treasury and Eurodollar

                Futures prices;

        c.      whether manipulation of Treasury or Eurodollar cash prices injected artificial prices

                into Futures that traded on the CME;

        d.      whether Defendants participated in the Treasury and Eurodollar Futures markets;

        e.      whether Defendants’ conduct violated Section 22 of the CEA;

        f.      whether Defendants’ conduct acted to aid and abet CEA violations;




                                                    18
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 20 of 26 PageID #:20



        g.       whether Defendants fraudulently concealed their misconduct from Plaintiff and the

                 Class; and

        h.       the appropriate class-wide measure of relief for the Defendants’ CEA violations.

        58.      Class action treatment is a superior method for the fair and efficient adjudication of

the controversy, in that, among other things, such treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously, efficiently and

without the unnecessary duplication of evidence, effort, and expense that numerous individual actions

would engender. The benefits of proceeding through the class mechanism, including providing

injured persons or entities with a method for obtaining redress for claims that might not be practicable

to pursue individually, substantially outweigh any difficulties that may arise in management of this

class action.

        59.      The prosecution of separate actions by individual Class members would create a risk

of inconsistent or varying adjudications, establishing incompatible standards of conduct for

Defendants.

        60.      Plaintiff is unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

                EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

        61.      During the Class Period, Defendants actively, fraudulently and effectively concealed

their collusion and manipulation of the Treasury and Eurodollar Futures market.

        62.      Defendants concealed their manipulative acts by, inter alia, placing orders to buy or sell

Treasury and Eurodollar Futures at a certain price, even though they secretly had no intent of

transacting at that level. Never did Defendants disclose that they placed these orders to manipulate

the prices of those instruments.       Because of such fraudulent concealment, and the fact that




                                                    19
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 21 of 26 PageID #:21



Defendants’ manipulation is inherently self-concealing, Plaintiff and the Class could not have

discovered Defendants’ manipulation any earlier than the date of the public disclosures thereof.

        63.     As a result, Plaintiff and the Class had no knowledge of Defendants’ unlawful and self-

concealing manipulative acts and could not have discovered the same by the exercise of due diligence

on or before June 18, 2020, when the CFTC announced sanctions against Defendants for spoofing

the Eurodollar and Treasury Futures markets during 2013.

        64.     As a result of the concealment of Defendants’ unlawful conduct, and the self-

concealing nature of Defendants’ manipulative acts, Plaintiff asserts the tolling of the applicable statute

of limitations affecting the rights of the causes of action asserted by Plaintiff and the Class.

        65.     Defendants are equitably estopped from asserting that any otherwise applicable

limitations period has run.

                                 FIRST CLAIM FOR RELIEF
                        Manipulation of Treasury and Eurodollar Futures
                         in Violation of the Commodity Exchange Act
                           (7 U.S.C. § 1, et seq. and Regulation 180.2)
                                    (Against All Defendants)

        66.     Plaintiff incorporates the Complaint’s allegations by reference and realleges them as

though fully set forth herein.

        67.     During the Class Period Defendants intended to and did cause unlawful and artificial

prices of Treasury and Eurodollar Futures in violation of the CEA, 7 U.S.C. § 1, et seq., through their

use of fictitious buy and sell orders and other manipulative conduct.

        68.     Defendants manipulated the price of a commodity in interstate commerce and/or for

future delivery on or subject to the rules of any registered entity, in violation of the CEA.

        69.     During the Class Period, Treasury and Eurodollar Futures’ prices did not result from

the legitimate market information and the forces of supply and demand. Instead, Treasury and




                                                    20
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 22 of 26 PageID #:22



Eurodollar Futures’ prices were artificially inflated, or deflated, by Defendants’ spoofing and other

manipulative trading activities.

        70.      Throughout the Class Period, Defendants entered large orders to buy or sell without

the intention of having those orders filled and specifically intending to cancel those orders prior to

execution. Defendants intended to inject false information about supply and demand into the

marketplace and to artificially move prices up or down to suit Defendants’ own trades and positions.

As a result of these artificial prices, Plaintiff and the Class suffered losses on their trades in Treasury

and/or Eurodollar Futures.

        71.      Defendants manipulated Treasury and Eurodollar Futures’ prices throughout the Class

Period, and thereby caused damages to Plaintiff and Class members who purchased or sold at these

artificially inflated or deflated prices.

        72.      Defendants had the ability to cause and did cause artificial prices of Treasury and

Eurodollar Futures. Defendants, either directly and/or through their employees and/or affiliates,

were active in the markets for Treasury and Eurodollar Futures and were aware of the effects of

spoofing on those markets.

        73.      Defendants’ ability and intent to cause artificial prices was enhanced through their

trading overnight hours during lighter trading and less volatility, while having avoiding having those

Spoof Orders filled.

        74.      By their intentional misconduct, Defendants each violated Sections 6(c), 6(d), 9(a), and

22(a) of the CEA, 7 U.S.C. §§ 9, 13b, 13(a), and 25(a), throughout the Class Period.

        75.      As a result of Defendants’ unlawful conduct, Plaintiff and the Class have suffered

damages and injury-in-fact due to artificial prices for Treasury and/or Eurodollar Futures, to which

Plaintiff and the Class would not have been subject but for Defendants’ unlawful conduct.




                                                    21
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 23 of 26 PageID #:23



        76.     Plaintiff and the Class are each entitled to actual damages sustained in Treasury and/or

Eurodollar Futures for the CEA violations alleged herein.

                                SECOND CLAIM FOR RELIEF
                    For Employing a Manipulative and Deceptive Device In
                    Violation of the Commodity Exchange Act, As Amended
                            (7 U.S.C. §§ 1, et seq. and Rule 180.1(a))
                                     (Against All Defendants)

        77.     Plaintiff incorporates the Complaint’s allegations by reference and realleges them as

though fully set forth herein.

        78.     Defendants’ unlawful conduct, including the use of submitting and cancelling Spoof

Orders and engaging in other manipulative conduct in order to artificially move prices for Treasury

and Eurodollar Futures, constitutes the employment of a manipulative and deceptive device.

        79.     Defendants acted intentionally—and, even if they are found to not have acted

intentionally, then at least acted recklessly—in employing the manipulative and deceptive device to

procure ill-gotten trading profits at the expense of Plaintiff and the Class. The risk that the

Defendants’ Spoof Orders could mislead other market participants into believing there was genuine

interest in purchasing or selling the specified number of contracts represented by the Defendants’

Spoof Orders was so obvious that the Defendants must have been aware of it.

        80.     Defendants knew that their Spoof Orders would appear in the Order Book and that

traders often consider Order Book information in making trading decisions; thus, Defendants were,

at least, reckless with respect to the danger that their Spoof Orders would mislead other market

participants.

        81.     Through their intentional misconduct, Defendants each violated Sections 6(c) and

22(a) of the CEA, 7 U.S.C. §§ 9 and 25(a), throughout the Class Period.

        82.     As a result of Defendants’ unlawful conduct, Plaintiff and the Class have suffered

damages and injury-in-fact due to artificial prices for Treasury and/or Eurodollar Futures contracts


                                                  22
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 24 of 26 PageID #:24



and options on those futures contracts, to which Plaintiff and the Class would not have been subject

but for Defendants’ unlawful conduct.

          83.   Plaintiff and the Class are each entitled to damages for the CEA violations alleged

herein.

                                THIRD CLAIM FOR RELIEF
                              Vicarious Liability in Violation of the
                             Commodity Exchange Act, As Amended
                                     (7 U.S.C. §§ 1, et seq.)
                                    (Against All Defendants)

          84.   Plaintiff incorporates the Complaint’s allegations by reference and realleges them as

though fully set forth herein.

          85.   Each Defendant is liable under Section 2(a)(1) of the CEA, 7 U.S.C. § 2(a)(1), for the

manipulative acts of their agents, representatives, and/or other persons acting for them in the scope

of their employment.

          86.   Plaintiff and the Class are each entitled to damages for the CEA violations alleged

herein.

                                 FOURTH CLAIM FOR RELIEF
                                      Unjust Enrichment
                                    (Against All Defendants)

          87.   Plaintiff incorporates the Complaint’s allegations by reference and realleges them as

though fully set forth herein.

          88.   Defendants financially benefited from their unlawful acts.            As alleged herein,

Defendants submitted Spoof Orders to the CME and employed other techniques to manipulate the

prices of Treasury and Eurodollar Futures in an artificial direction. Defendants intended to, and did,

artificially alter prices in a direction that benefitted their trades and positions, at Plaintiff’s and the

Class’s expense.




                                                    23
     Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 25 of 26 PageID #:25



         89.        It would be inequitable for Defendants to be allowed to retain the benefits, which

Defendants obtained from their illegal manipulative acts and other unlawful conduct at Plaintiff’s and

the Class’s expense.

         90.        Plaintiff and the Class are entitled to the establishment of a constructive trust

impressed upon the benefits to Defendants from their unjust enrichment and inequitable conduct.

         91.        In addition, each Defendant should pay restitution of its own unjust enrichment to

Plaintiff and the Class.

                                          PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for relief as follows:

         (A)        For an order certifying this lawsuit as a class action pursuant to Rules 23(a) and (b)(3)
                    of the Federal Rules of Civil Procedure, and designating Plaintiff as the Class
                    representative and their counsel as Class Counsel;

         (B)        For a judgment awarding Plaintiff and the Class actual damages for Defendants’ CEA
                    violations, together with pre- and post-judgment interest at the maximum rate
                    allowable by law;

         (C)        For a constructive trust and disgorgement of ill-gotten profits flowing from
                    Defendants’ manipulative conduct;

         (D)        For an award to Plaintiff and the Class of their costs of suit, including reasonable
                    attorneys’ and experts’ fees and expenses; and

         (E)        For such other and further relief as the Court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury trial

as to all issues.

Dated: June 22, 2020
                                                    CAFFERTY CLOBES MERIWETHER
                                                    & SPRENGEL LLP

                                                     /s/ Anthony F. Fata
                                                    Anthony F. Fata
                                                    Jennifer W. Sprengel
                                                    Brian P. O’Connell

                                                       24
Case: 1:20-cv-03638 Document #: 1 Filed: 06/22/20 Page 26 of 26 PageID #:26



                                  Kaitlin Naughton
                                  150 S. Wacker
                                  Suite 3000
                                  Chicago, IL 60606
                                  Tel.: 312-782-4882
                                  Email: afata@caffertyclobes.com
                                  jsprengel@caffertyclobes.com
                                  boconnell@caffertyclobes.com
                                  knaughton@caffertyclobes.com

                                  Counsel for Plaintiff and the Proposed Class

                                  LOWEY DANNENBERG, P.C.
                                  Vincent Briganti
                                  Raymond P. Girnys
                                  Johnathan P. Seredynski
                                  44 South Broadway, Suite 1100
                                  White Plains, NY 10601
                                  Tel.: (914) 997-0500
                                  Email: vbriganti@lowey.com
                                  rgirnys@lowey.com
                                  jseredynski@lowey.com

                                  Counsel for Plaintiff and the Proposed Class




                                     25
